Citation Nr: 1722331	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs (VA) national cemetery.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The decedent served in the United States Army National Guard from August 1969 to April 1970, which included periods of active duty for training (ADUCTRA). He died in May 2012, and the appellant is his surviving spouse, who wishes to have the decedent interred at a VA cemetery.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA).  

In March 2015, the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, who is the surviving spouse of the decedent, seeks to have the decedent buried in a VA cemetery.  The Board finds that further development is necessary in order to resolve the appellant's claim.  

First, the Board notes that the appellant asserts that the decedent's military records were destroyed in a fire in St. Louis.  However, there is no confirmation in the claim file that the decedent's records are unavailable for this reason.  If his records were indeed destroyed by fire, then VA is required to advise the appellant to submit alternative forms of evidence to support her claim and should assist her in obtaining sufficient evidence from alternative sources.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

It does not appear that the appellant was informed that she may submit evidence from alternative sources to establish her claim, nor does it appear that the appellant was ever provided with an NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data") to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-M Part III.iii.2.E.1.b. (pertaining to records destroyed at the NPRC).  As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the appellant can be provided with an NA Form 13055, as well as any additional development that may be warranted based upon the information provided.  Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.  

In addition, the record contains no evidence regarding the decedent's medical condition at the time of his death, whether this condition was related to service, or whether he was receiving treatment at the expense of the United States.  Records from the time near his death should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain confirmation that the decedent's service treatment and personnel records were destroyed in a fire and provide a written statement to the claim file describing the results of this search.  

2.  If it is shown that the decedent's service treatment and personnel records were destroyed by fire, send notice to the appellant informing her that a portion of the decedent's service records are not available.  Also, an NA Form 13055 must be included with the notice with an explanation that further attempts to obtain the missing records cannot be undertaken without the completed form.

3.  Contact the appellant and obtain the names and addresses of all medical care providers who treated the decedent prior to his death.  After securing the necessary releases, obtain these records, including a death certificate and any outstanding VA treatment records.  If these records are not available, a negative reply is required.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




